  8:18-cv-00353-JMG-MDN Doc # 102 Filed: 04/20/20 Page 1 of 2 - Page ID # 539



                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

DAKOTA OLIPHANT, on behalf of himself
and others similarly situated;
                                                                                  8:18CV353
                            Plaintiff,
                                                                         AMENDED
           vs.                                                POST-CONDITIONAL CERTIFICATION
                                                                 DISCOVERY PLAN AND CASE
SPRINT CORPORATION, a Kansas                                        PROGRESSION ORDER
Corporation; and SPRINT/UNITED
MANAGEMENT COMPANY, a Kansas
Corporation;

                            Defendants.

       A telephonic hearing was held with counsel for the parties on April 20, 2020, on the parties’
Joint Motion to Extend Deadlines (Filing No. 98). In accordance with the matters discussed during
the conference,


       IT IS ORDERED that the parties’ Joint Motion to Extend Deadlines (Filing No. 98) is
granted, in part, and the Post-Conditional Certification Discovery Plan and Case Progression Order
is amended as follows:

       1.        Discovery Deadline: Additional discovery shall be completed on or before
   October 2, 2020.
       2.        Motions to compel discovery under Rules 33, 34, 36 and 45 must be filed by
   October 16, 2020. Note: A motion to compel, to quash, or for a disputed protective order
   shall not be filed without first contacting the chambers of the undersigned magistrate judge
   to set a conference for discussing the parties’ dispute.1
       3.        Expert Deadline: The parties shall disclose any experts pursuant to Fed. R. Civ. P.
  26(a)(2) and produce any expert reports according to the following timeline:
                 a. Plaintiffs: Identification and Report by October 2, 2020.
                 b. Sprint: Identification and Report by November 2, 2020.
                 c. All expert-related discovery to be completed by December 4, 2020.



       1
           See the Nebraska magistrate judges’ practices posted at the court’s Civil Case Management website page.
8:18-cv-00353-JMG-MDN Doc # 102 Filed: 04/20/20 Page 2 of 2 - Page ID # 540



    4.   Dispositive Motions/Final Certification: The deadline to file dispositive motions
and motions concerning the final certification of the FLSA collective is December 4, 2020.
    5.   The parties shall notify the undersigned magistrate judge once they have scheduled
mediation and shall advise the Court of the outcome of mediation within 7-days after it takes
place.
    6.   All other provisions of the original Post-Conditional Certification Discovery Plan
and Case Progression Order remain in place.


    Dated this 20th day of April, 2020.


                                               BY THE COURT:

                                               Michael D. Nelson
                                               United States Magistrate Judge




                                              2
